In accordance with the provisions of Article III, Section 3.5 of its bylaws the Rhode Island Bar Association has filed a petition with this court that certain attorneys be suspended from the practice of law.
In response to this petition, this court ordered certain attorneys to appear before it on Friday, October 10, 1975, at 9:30 a.m., to show cause. One of the attorneys who appeared before the court, Aram K. Berberian, claimed that he was indigent and, therefore, unable to pay the bar association dues.
It is obvious that before the petition of the bar association, as it relates to Mr. Berberian, can be acted upon, there is a factual determination to be made.
Accordingly, it is hereby ordered and decreed that:
1. Joseph B. Carty is hereby appointed as a master to hear and determine all questions of fact relating to the claim of Aram K. Berberian that he is indigent and unable to pay his dues.
2. The master shall forthwith schedule a meeting with the parties and their counsel. He shall have the power to administer oaths and to require the attendance of witnesses, the production of books, records and other evidence relative to the issue presented to him for determination. A stenographic transcript will be kept of all hearings held by the master.
3. The master shall, with all due dispatch, resolve the factual issues presented to him and make a report to this oourt of his findings. He will transmit copies of his report to the parties or their counsel.
4. The parties shall file any objections to the report within 10 days after its receipt.